UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1831


In Re:   MATTHEW DAVIS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (6:95-cr-00284-CCE-1)


Submitted:   September 29, 2016             Decided:   October 12, 2016


Before FLOYD and THACKER, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Matthew Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Matthew Davis petitions for a writ of mandamus seeking an

order directing the district court to reinstate his direct appeal.

We conclude that Davis is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).           Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     Davis    has   not   shown    the       existence   of   an   extraordinary

circumstance, nor has he shown that he has a clear right to the

relief he seeks.     Accordingly, although we grant leave to proceed

in forma pauperis, we deny the petition for writ of mandamus.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                               PETITION DENIED




                                         2